Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 13, 2020. 

Election/Restrictions
Applicant has elected with traverse the invention of Group II, Claims 5-8, 10, 12, 14, 16, 18, 20, and 22, drawn to a method of editing the genome of a population of primary human B cells, classified in CPC C12N 15/52.
Within Group I, Applicant has elected the following species, wherein:
i) the alternative genomic modification is inserting a gene of interest, as recited in Claim 5; 
ii) the alternative additional method step is transfecting the cells with a homology directed repair (HDR) template; and 
iii) the alternative target genes of interest is an immunoglobulin gene, as recited in Claim 11.

Response to Arguments
Applicant argues that the amendments to Claim 5 render moot the requirement for election of a species of additional method steps as recited in previous claims 6, 12, and 18
Applicant’s argument(s) has been fully considered, and is persuasive. The alternative additional method step of Claim 6 has been cancelled. The prior species election requirement of alternative additional method steps (ii) above, is hereby withdrawn.
	 
Amendments
           Applicant's response and amendments, filed November 13, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-4, 6, 9, 13, 15-17, 19, 21, 23-33, amended Claims 5, 14, 18, and 20, and added new claims, Claims 35-37.
	Claims 5, 7-8, 10-12, 14, 18, 20, 22, and 34-37 are pending and under consideration. 
	
Priority
This application is a continuation of PCT/US2017/026011 filed April 4, 2017, which is a continuation-in-part of application 15/161,213 filed May 21, 2016, which is a continuation-in-part of PCT/US2016/025920 filed April 4, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/142,882 filed on April 3, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/142,882 filed on April 3, 2015 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of ‘882 is silent with respect to: 
i) the use of apoptosis inhibitors, presently recited in instant Claim 5; 
ii) the use of Q-VD-OPH, presently recited in instant Claim 16; and
iii) the use of IL-4 and/or CD40 agonists as activating agents, presently recited in instant Claim 12, 14, 18, 20 and 34. 

The disclosure of the prior-filed application, Application No. PCT/US2016/025920 filed April 4, 2016 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of ‘882 is silent with respect to: 
i) the use of apoptosis inhibitors, presently recited in instant Claim 5; and 
ii) the use of Q-VD-OPH, presently recited in instant Claim 16. 
Support for the use of IL-4 and/or CD40 agonists as activating agents, presently recited in instant Claim 12, 14, 18, 20 and 34, may be found in [00020, 105].

The disclosure of the prior-filed application, Application No. 15/161,213 filed May 21, 2016 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of ‘882 is silent with respect to: 
i) the use of apoptosis inhibitors, presently recited in instant Claim 5; and 
ii) the use of Q-VD-OPH, presently recited in instant Claim 16. 

Support for the use apoptosis inhibitors and activating agents, presently recited in instant Claim 5, may be found in PCT/US2017/026011 filed April 4, 2017 [0008-9].

Accordingly, the effective priority date of the instant application is granted as April 4, 2017. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Rejections - 35 USC § 112
1. 	The prior rejection of Claims 14, 16, 18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to cancel recitation of “optionally”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 5, 11, 18, 20, 22, 34, and 36-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jolly (U.S. 2004/0156832) in view of Li et al (Exp. Cell Res. 253: 541-550, 1999), Dixit et al (U.S. Patent 6,586,206), Seiffert et al (Leukemia 21: 1977-1983, 2007), and Palumbo et al (J. Controlled Release 157: 86-93, 2012; available online September 1, 2011).
Determining the scope and contents of the prior art.
With respect to Claim 5, Jolly et al is considered relevant prior art for having disclosed a method of editing the genome of a population of primary human B cells ([0033], the method comprising:
i) obtaining a population of primary human B cells ([0033], B lymphocytes, as opposed to B lymphocyte cell lines); and
ii) genomically modifying the population of primary human B cells by inserting a gene of interest by homologous recombination [0026] to produce a genome-edited population of B cells.

Jolly et al do not disclose the B cells are cultured in a culture media comprising an activating agent and an apoptosis inhibitor. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 5 and 34, Li et al is considered relevant prior art for having taught a method of transfecting B lymphocytes, comprising the step of culturing the B lymphocytes in a medium comprising an activating agent, to wit, the IL-2 cytokine (pg 542, col. 1), whereby DNA uptake and electroporation can induce apoptosis in B lymphocytes (Abstract). Li et al taught the use of caspase inhibitors to inhibit apoptosis to 
Dixit et al is considered relevant prior art for having disclosed a method of improving transfection efficiency of the artisan’s desired mammalian host cell (col. 14, lines 15-26), the method comprising the step of culturing the desired host cell in a culture medium comprising an agent that inhibits apoptosis (col. 4, lines 49-53), such as a caspase inhibitor, e.g. Z-VAD FMK (col. 6, lines 14-18), thereby increasing transfection efficiency by at least 2-fold (col. 6, lines 34-37). Dixit et al disclosed that a mechanism by which cells die in culture includes apoptosis (col. 9, lines 25-27), and thus the agent that inhibits apoptosis can be employed to increase transfection efficiency and viability of cells during transfection (col. 10, lines 1-3), whereby the agent that inhibits apoptosis can be added to the culture media at any point during the culturing of the cells, e.g. at the beginning of the cell culturing process (col. 15, lines 41-46), and may be present throughout the duration of cell culture, e.g. until the culture is terminated (col. 15, lines 52-57). Dixit et al disclosed that the selection of a particular apoptosis inhibitor to employ with a particular host cell of interest can be made by the ordinary artisan without undue experimentation (col. 14, lines 29-32), and that determining the amount of the apoptosis inhibitor that is to be added to the culture media is within the skill of the ordinary artisan, and thus can be ascertained empirically without undue experimentation (col. 15, lines 22-24). 
Seiffert et al is considered relevant prior art for having taught the ability to enhance transfection of primary human B cells with the artisan’s nucleic acid of interest, the method comprising the step of culturing the primary human B cells in a culture media comprising an agent that inhibits apoptosis, e.g. soluble factors secreted from stromal cells, as demonstrated using conditioned medium from stromal cells (Figure 1b). Seiffert et al taught that B cells undergo spontaneous apoptosis when cultured in vitro, and that said B cells can be rescued from apoptosis using an agent that inhibits apoptosis (Introduction). Seiffert et al taught that uptake of exogenous nucleic acid vectors induces apoptosis in primary B cells (pg 1981, col. 1), and that the viability of cells could be extremely improved by transferring the transfected B cells immediately after transfection to conditioned medium comprising an agent that inhibits apoptosis (pg 1981, col. 1). Seiffert et al taught that apoptosis caused by the uptake and accumulation of DNA in the cytoplasm is a phenomenon previously described in other cell types as well (pg 1982, col. 2). 
Palumbo et al is considered relevant prior art for having taught the step of culturing the artisan’s mammalian target host cell in a culture medium comprising an agent that inhibits apoptosis, more specifically, a caspase inhibitor, to wit, Z-VAD FMK, prior to the step of transfected said mammalian target host cell with the artisan’s exogenous nucleic acid vector “to reduce cell death” (pg 87, col. 2, 2.3 Transfection…), thereby decreasing cytotoxicity during transfection (Figure 4a).

With respect to the one or more apoptosis inhibitors, Li et al taught the use of caspase inhibitors to inhibit apoptosis to improve the transfection efficiency and viability of transfected B cells (e.g. pg 543, col. 1).
 disclosed an agent that inhibits apoptosis (col. 4, lines 49-53), such as a caspase inhibitor, e.g. Z-VAD FMK (col. 6, lines 14-18), thereby increasing transfection efficiency by at least 2-fold (col. 6, lines 34-37).
Palumbo et al taught an agent that inhibits apoptosis, more specifically, a caspase inhibitor, to wit, Z-VAD FMK, “to reduce cell death” (pg 87, col. 2, 2.3 Transfection…), thereby decreasing cytotoxicity during transfection (Figure 4a).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, immunology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jolly et al to comprise the use of an agent that inhibits apoptosis with an agent that activates primary B cells prior to introducing the artisan’s nucleic acid vector into said activated primary B cells with a reasonable 
i) mammalian cells, including primary B cells, naturally die from spontaneous apoptosis during cell culture (Dixit et al, Seiffert et al); 
ii) transfection of mammalian cells naturally elicits apoptosis (Li et al, Dixit et al, Seiffert et al, Palumbo et al); 
iii) anti-apoptotic agents promote mammalian cell survival in culture (Li et al, Dixit et al, Seiffert et al, Palumbo et al); 
iv) anti-apoptotic agents can be provided to the cell culture before (Dixit et al, Seiffert et al, Palumbo et al) and/or after (Li et al, Dixit et al, Seiffert) the step of introducing the artisan’s nucleic acid vector into the target host cells; and 
v) anti-apoptotic agents improve the transfection efficiency of the artisan’s target mammalian host cells (Li et al, Dixit et al, Seiffert et al, Palumbo et al).
Those of ordinary skill in the art previously recognized that there had been a problem or need in the art, to wit, improve the transfection efficiency of primary B cells, for which apoptosis inhibitors were known options to solve such a problem, and that there is a finite number of predictable potential solutions of when to apply an agent that inhibits apoptosis to the cell culture, to wit, before and/or after transfection, for which each option is reasonably expected by the ordinary artisan to be successful. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 11, Jolly et al disclosed wherein the gene of interest is an immunoglobulin gene locus (Figure 1, [0012, 26-28]). 
With respect to Claims 18, 20, and 36-37, Jolly et al disclosed the method further comprising re-activating the genome-edited population of B cells with a cytokine, optionally wherein the cytokine is IL-4 [0035-36, 181], alone or in combination with a CD40 agonist [0036, 181, 262], whereby the CD40 ligand in combination with IL-4 can also cause differentiation of the B cells into plasmacyte-like cells that secrete large amounts of antibody, wherein the CD40 ligand includes CD40L [0262].
With respect to Claim 22, Jolly et al disclosed wherein the obtained population of B cells comprises at least 1x10^6 B cells, e.g. 5x10^6 cells [0262]. Furthermore, Jolly et al disclosed tha the genomically modified/gene edited B cells may be expanded in culture to increase cell number, e.g. 2x10^6 ([0242, 245], [0248], “expanded in culture”, [0261], “expanded sorted clones”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that independent Claim 5 has been amended to recite wherein the one or more apoptosis inhibitors comprises Q-VD-OPH, which is not taught/disclosed by Jolly, Li et al, Dixit et al, Seiffert et al, or Palumbo et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 5 recites that the culture media supplemented with…one or more apoptosis inhibitors, …wherein the one or more apoptosis inhibitors comprises Q-VD-OPH. While it is clear that Q-VD-OPH is an embodiment within the genus of apoptosis inhibitors from which the artisan may select and use in the culturing step, the claim does not actually require the use of Q-VD-OPH. Rather, the broadest reasonable interpretation of the claim reasonably encompasses the selection and use of some other apoptosis inhibitor. The Q-VD-OPH is merely a recited option from which the ordinary artisan may, but is not required to, select.
To the extent that Applicant wishes to require the culturing step to use of Q-VD-OPH, then the claim should be amended to positively recite "...culture media supplemented with Q-VD-OPH” 
To the extent that Applicant wishes to capture the use of Q-VD-OPH in combination with one or more additional apoptosis inhibitors, then Applicant should amend the claim accordingly so that it is clear (syn. definite) that Q-VD-OPH must at least be present in the culture media of the culturing step.

Applicant argues that Lemaire (1998; of record in IDS) tested two broad spectrum caspase inhibitors, including Z-VAD-FMK, and found that the broad spectrum caspase inhibitors" ... totally prevented the apoptotic process as assessed by morphological observation, cytometric analysis and laddering of DNA .. [h ]owever, the suppression of apoptosis was not 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner notes that Lemaire tested the caspase inhibitors by themselves. Lemaire did not test the caspase inhibitors on primary B cells that were previously or concurrently stimulated with one or more activating agents, as required by the instant claims. Thus, the teachings of Lemaire is not considered to teach away from the instantly claimed invention. 
As a second matter, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention [emphasis added], to wit, 2017, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The teachings of Lemaire (1998) are contradicted with the more recent successful demonstrations of reduction to practice by Li et al (1999) who taught the use of caspase inhibitors to inhibit apoptosis to improve the transfection efficiency and viability of transfected B cells (e.g. pg 543, col. 1), Dixit et al (2003) who disclosed an agent that inhibits apoptosis (col. 4, lines 49-53), such as a caspase inhibitor, e.g. Z-VAD FMK (col. 6, lines 14-18), thereby increasing transfection efficiency by at least 2-fold (col. 6, lines 34-37), and Palumbo et al (2012) who taught an agent that inhibits apoptosis, more specifically, a caspase inhibitor, to wit, Z-VAD FMK, “to reduce cell death” (pg 87, col. 2, 2.3 Transfection…), thereby decreasing cytotoxicity during transfection (Figure 4a).

Applicant argues that the Written Opinion of the Int 'l Search Authority, which remarked that" [i]n view of [Lemaire et al] it is doubted whether any inhibitor can effectively be used for enhancing the viability of B-cells."

 
Applicant argues that "Surprisingly, it has been discovered that the addition of caspase inhibitors increases both transfection efficiency and viability of the genome edited B-cells" (instant application, [00046]. Referring to Example 9, viability significantly increased, in some cases up to 200% (relative to no OPH), following treatment with Q-VD-OPH, and the "insertion efficiency increased with increasing amount of OPH" ([000335]).
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, and as discussed above, instant Claim 5 recites that the culture media supplemented with…one or more apoptosis inhibitors, …wherein the one or more apoptosis inhibitors comprises Q-VD-OPH. While it is clear that Q-VD-OPH is an embodiment within the genus of apoptosis inhibitors from which the artisan may select and use in the culturing step, the claim does not actually require the use of Q-VD-OPH. Rather, the broadest reasonable interpretation of the claim reasonably encompasses the selection and use of some other apoptosis inhibitor. The Q-VD-OPH is merely a recited option from which the ordinary artisan may, but is not required to, select. Thus, Applicant’s asserted secondary consideration is not commensurate in scope to the independent claim. 
As a second matter, with respect to having achieved a 200% relative increase in viability using Q-VD-OPH per Example 9, instant independent Claim 5 places no requirement onto the degree of viability, degree of genomic modification efficiency, nor working concentration of the apoptosis inhibitor that necessarily and sufficiently yields Applicant’s secondary considerations. Thus, Applicant’s asserted secondary consideration is not commensurate in scope to the independent claim. Example 9 compares the use of Q-VD-OPH at concentrations of 2µM, 4 µM, 10 µM, and 20 µM, whereby Figure 32A evidences that 2µM is minimally efficacious to perform the instantly claimed invention.
	
 	Claims 12, 14, and 34-35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jolly (U.S. 2004/0156832) in view of Li et al (Exp. Cell Res. 253: 541-550, 1999), Dixit et al (U.S. Patent 6,586,206), Seiffert et al (Leukemia 21: 1977-1983, 2007), and Palumbo et al (J. Controlled Release 157: 86-93, 2012), as applied to Claims 5, 11, 18, 20, 22, 34, and 36-37 above, and in further view of Coughlin et al (Cancer Biology and Therapy 2(5): 466-470, 2003; cited by Examiner in Applicant’s parent application 15/161213) and Bovia et al (Blood 101(5): 1727-1733, 2003; cited by Examiner in Applicant’s parent application 15/161213).
Determining the scope and contents of the prior art.
Li et al taught a method of transfecting B lymphocytes, comprising the step of culturing the B lymphocytes in a medium comprising an activating agent, to wit, the IL-2 cytokine (pg 542, col. 1), whereby DNA uptake and electroporation can induce apoptosis in B lymphocytes (Abstract). Li et al taught the use of caspase inhibitors to inhibit apoptosis to improve the transfection efficiency and viability of transfected B cells, as demonstrated by culturing the B cells in a culture medium comprising the caspase inhibitor after the electroporation step (e.g. pg 543, col. 1).

Neither Jolly et al, Li et al, Dixit et al, Seiffert et al, nor Palumbo et al teach/disclose wherein the primary B cells are cultured with IL-4 as the activating agent. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 12, 14, and 34-35, Coughlin et al is considered relevant prior art for having taught that genetic modification of primary human B cells is a therapeutic modality (Title), whereby the primary human B cells are activated with IL-4 and CD40L prior to the introduction of the artisan’s heterologous nucleic acid (Figure 2). Coughlin et al taught that activation with CD40L may be the optimal method of B cell activation, and IL-4 induces B cell proliferation in vitro (pg 468, col. 1). 
Bovia et al is considered relevant prior art for having taught the efficient transduction of primary B lymphocytes, whereby non-stimulated B cells could not be transduced with the nucleic acid, but primary B lymphocytes that had been activated with an agent, to wit, in the presence of cytokines, were efficiently transduced (pgs 1728-1729, Results, joining ¶). Bovia et al taught wherein the activating agent includes IL-4 (pg 1728, col.1, B-cell activation), further comprising the step of culturing the B-cells with a CD40 agonist, more specifically, CD40L (pg 1728, col.1, B-cell activation). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first activating agent, e.g. IL-2 cytokine as taught by Li et al, with a second activating agent, e.g. IL-4 cytokine, alone or in combination with CD40L, as taught by Coughlin et al and Bovia et al, in a method of modifying the genome of a human primary B cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first activating agent, e.g. IL-2 cytokine, with a second activating agent, e.g. IL-4 cytokine, alone or in combination with CD40L, in a method of modifying the genome of a human primary B cell because Bovia et al taught that non-stimulated B cells could not be transduced with the nucleic acid, but primary B lymphocytes that had been activated with IL-4 cytokines, were efficiently transduced, and Coughlin et al taught that activation with CD40 may be the optimal method of B cell activation, and IL-4 induces B cell proliferation in vitro (pg 468, col. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 11, Jolly et al disclosed wherein the gene of interest is an immunoglobulin gene locus (Figure 1, [0012, 26-28]). 
With respect to Claims 18, 20, and 36-37, Jolly et al disclosed the method further comprising re-activating the genome-edited population of B cells with a cytokine, optionally wherein the cytokine is IL-4 [0035-36, 181], alone or in combination with a CD40 agonist [0036, 181, 262], whereby the CD40 ligand in combination with IL-4 can also cause differentiation of the B cells into plasmacyte-like cells that secrete large amounts of antibody, wherein the CD40 ligand includes CD40L [0262].
With respect to Claim 22, Jolly et al disclosed wherein the obtained population of B cells comprises at least 1x10^6 B cells, e.g. 5x10^6 cells [0262]. Furthermore, Jolly et al disclosed that the genomically modified/gene edited B cells may be expanded in culture to increase cell number, e.g. 2x10^6 ([0242, 245], [0248], “expanded in culture”, [0261], “expanded sorted clones”).
Bovia et al taught the transduction of 1x10^5 cells (pg 1728, col.1, B-cell activation).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

4. 	Claims 7-8 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jolly (U.S. 2004/0156832) in view of Li et al (Exp. Cell Res. 253: 541-550, 1999), Dixit et al (U.S. Patent 6,586,206), Seiffert et al (Leukemia 21: 1977-1983, 2007), Palumbo et al (J. Controlled Release 157: 86-93, 2012), Coughlin et al (Cancer Biology and Therapy 2(5): 466-470, 2003; cited by Examiner in Applicant’s parent application 15/161213) and Bovia et al (Blood 101(5): 1727-1733, 2003; cited by Examiner in Applicant’s parent application 15/161213), as applied to Claims 5, 11-12, 14, 18, 20, 22, and 34-37 above, and in further view of Ando et al (U.S. 2008/0159996).
Determining the scope and contents of the prior art.
Neither Jolly et al, Li et al, Dixit et al, Seiffert et al, Palumbo et al, Coughlin et al, nor Bovia et al teach/disclose wherein the genomic modification is accomplished using a nuclease. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 7, Ando et al is considered relevant prior art for having disclosed the use of site-specific nucleases, e.g. zinc finger nucleases (Abstract, Figure 1, [0007-14]), to introduce targeted 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a recombinase, as disclosed by Jolly, with an engineered nuclease to promote insertion of the artisan’s exogenous nucleic acid with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a recombinase with an engineered nuclease to promote insertion of the artisan’s exogenous nucleic acid because Ando et al disclosed that the engineered nucleases promote highly efficient [0043] targeted recombination at a predetermined chromosomal locus [0017], whereby the Zinc finger binding domains can be "engineered" to bind to a predetermined nucleotide sequence [0055].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 11, Jolly et al disclosed wherein the gene of interest is an immunoglobulin gene locus (Figure 1, [0012, 26-28]). 
With respect to Claims 18, 20, and 36-37, Jolly et al disclosed the method further comprising re-activating the genome-edited population of B cells with a cytokine, optionally wherein the cytokine is IL-4 [0035-36, 181], alone or in combination with a CD40 agonist [0036, 181, 262], whereby the CD40 ligand in combination with IL-4 can also cause differentiation of 
Ando et al disclosed the step of reactivating the genetically modified immune cells [0163].
With respect to Claim 22, Jolly et al disclosed wherein the obtained population of B cells comprises at least 1x10^6 B cells, e.g. 5x10^6 cells [0262]. Furthermore, Jolly et al disclosed that the genomically modified/gene edited B cells may be expanded in culture to increase cell number, e.g. 2x10^6 ([0242, 245], [0248], “expanded in culture”, [0261], “expanded sorted clones”).
Bovia et al taught the transduction of 1x10^5 cells (pg 1728, col.1, B-cell activation).
Ando et al disclose the step of expanding the genetically modified immune cells [0163], e.g. over several weeks [0206], up to a population of at least 7.5x10^6 cells [0246].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 8, Ando et al disclosed the nuclease is a zinc finger nuclease (ZFN) (Abstract, Figure 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

5. 	Claims 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jolly (U.S. 2004/0156832) in view of Li et al (Exp. Cell Res. 253: 541-550, 1999), Dixit et al (U.S. Patent 6,586,206), Seiffert et al (Leukemia 21: 1977-1983, 2007), Palumbo et al (J. Controlled Release 157: 86-93, 2012), Coughlin et al (Cancer Biology and Therapy 2(5): 466-470, 2003; cited by Examiner in Applicant’s parent application 15/161213), Bovia et al (Blood 101(5): 1727-1733, 2003; cited by Examiner in Applicant’s parent application 15/161213), and Ando et al (U.S. 2008/0159996), as applied to Claims 5, 7-8, 11-12, 14, 18, 20, 22, and 34-37 above, and in further view of Gregory et al (U.S. 2014/0301990; priority to March 21, 2013) and Zhang et al (U.S. 2014/0179770, filed December 12, 2013).
Determining the scope and contents of the prior art.
Neither Jolly et al, Li et al, Dixit et al, Seiffert et al, Palumbo et al, Coughlin et al, Bovia et al, nor Ando et al teach/disclose wherein the genomic modification is accomplished using a CRISPR nuclease. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 7-8, Gregory et al is considered relevant prior art for having disclosed the use of engineered nucleases to genomically modify T cell receptor loci in T lymphocytes 
Similarly, Zhang et al disclosed wherein the genomic modification is accomplished using an engineered nuclease, to wit, a CRISPR/Cas9 nuclease [0010-11] in an isolated primary human cell [0566], e.g. a B cell ([0261-262], “CRISPR Cas may be introduced into monocytes and lymphocytes”) comprising a genomic modification [0582]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first engineered nuclease, e.g. ZFN, as disclosed by Ando et al, with a second engineered nuclease, e.g. CRISPR/Cas nuclease, as disclosed by Gregory et al and Zhang et al, in a method of editing the genome of a population of primary human B cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first engineered nuclease, e.g. ZFN, with a second engineered nuclease, e.g. CRISPR/Cas nuclease, in a method of editing the genome of a population of primary human B cells because Gregory et al disclosed that the routineer may use either ZFN, TALEN, or CRISPR/Cas engineered nucleases to promote the artisan’s desired genomic modification at a predetermined chromosomal locus, and both Gregory et al and Zhang et al disclosed that the target host cell to be gene edited include B lymphocytes, naturally present in peripheral blood mononuclear cell populations. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 11, Jolly et al disclosed wherein the gene of interest is an immunoglobulin gene locus (Figure 1, [0012, 26-28]). 
With respect to Claims 18, 20, and 36-37, Jolly et al disclosed the method further comprising re-activating the genome-edited population of B cells with a cytokine, optionally wherein the cytokine is IL-4 [0035-36, 181], alone or in combination with a CD40 agonist [0036, 181, 262], whereby the CD40 ligand in combination with IL-4 can also cause differentiation of the B cells into plasmacyte-like cells that secrete large amounts of antibody, wherein the CD40 ligand includes CD40L [0262].
Ando et al disclosed the step of reactivating the genetically modified immune cells [0163].
With respect to Claim 22, Jolly et al disclosed wherein the obtained population of B cells comprises at least 1x10^6 B cells, e.g. 5x10^6 cells [0262]. Furthermore, Jolly et al disclosed that the genomically modified/gene edited B cells may be expanded in culture to increase cell number, e.g. 2x10^6 ([0242, 245], [0248], “expanded in culture”, [0261], “expanded sorted clones”).
Bovia et al taught the transduction of 1x10^5 cells (pg 1728, col.1, B-cell activation).
Ando et al disclose the step of expanding the genetically modified immune cells [0163], e.g. over several weeks [0206], up to a population of at least 7.5x10^6 cells [0246].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 8, Ando et al disclosed the nuclease is a zinc finger nuclease (ZFN) (Abstract, Figure 1).
Gregory et al disclosed wherein the engineered nuclease may be a ZFN, a TALEN, or a CRISPR/Cas nuclease [0015, 21]. 
Zhang et al disclosed wherein the genomic modification is accomplished using an engineered nuclease, to wit, a CRISPR/Cas9 nuclease ([0261-262], “CRISPR Cas may be introduced into monocytes and lymphocytes”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 7-8 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jolly (U.S. 2004/0156832) in view of Li et al (Exp. Cell Res. 253: 541-550, 1999), Dixit et al (U.S. Patent 6,586,206), Seiffert et al (Leukemia 21: 1977-1983, 2007), Palumbo et al (J. Controlled Release 157: 86-93, 2012), Coughlin et al (Cancer Biology and Therapy 2(5): 466- and in further view of Schumann et al (PNAS 112(33): 10437-10442, 2015; available online July 27, 2015; of record in IDS). 
Determining the scope and contents of the prior art.
Zhang et al disclosed the method of editing the genome of the mammalian host cell is accomplished by transfecting the population of cells with a plasmid encoding a Cas9 protein and a sgRNA whose sequence is specific for the gene of interest (Figure 69, [0902]).
Neither Jolly et al, Li et al, Dixit et al, Seiffert et al, Palumbo et al, Coughlin et al, Bovia et al, Ando et al, Gregory et al, nor Zhang et al teach/disclose wherein the genomic modification is accomplished by transfecting the population of cells with a Cas9 protein and a sgRNA whose sequence is specific for the gene of interest. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 7-8 and 10, Schumann et al is considered relevant prior art for having taught a method of editing the genome of primary human immune cells obtained from a human donor (Figure 1), the method comprising the step of transfecting a population of immune cells with a Cas9 protein and a sgRNA whose sequence is specific for the gene of interest (pg 10442, col. 2, Materials and Methods, Cas9 RNP assembly and electroporation).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the expression plasmid means of delivering the CRISPR/Cas9 and sgRNA to a host cell, as disclosed by Zhang et al, with a ribonucleoprotein particle (RNP) comprising the CRISPR/Cas9 protein complexed with the sgRNA, as taught by Schumann et al, in a method of editing the genome of a population of primary human B cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the expression plasmid means of delivering the CRISPR/Cas9 and sgRNA to a host cell with a ribonucleoprotein particle (RNP) 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Jolly (U.S. 2004/0156832) in view of Li et al (Exp. Cell Res. 253: 541-550, 1999), Dixit et al (U.S. Patent 6,586,206), Seiffert et al (Leukemia 21: 1977-1983, 2007), Palumbo et al (J. Controlled Release 157: 86-93, 2012), Coughlin et al (Cancer Biology and Therapy 2(5): 466-470, 2003; cited by Examiner in Applicant’s parent application 15/161213), Bovia et al (Blood 101(5): 1727-1733, 2003; cited by Examiner in Applicant’s parent application 15/161213), Ando et al (U.S. 2008/0159996), Gregory et al (U.S. 2014/0301990; priority to March 21, 2013), Zhang et al (U.S. 2014/0179770, filed December 12, 2013), and Schumann et al (PNAS 112(33): 10437-10442, 2015; available online July 27, 2015), as applied to Claims 5, 7-8, 10-12, 14, 18, 20, 22, and 34-37 above, and in further view of Caserta et al (Apoptosis 8: 345-352, 2003).
Determining the scope and contents of the prior art.
As discussed above, Li et al taught the use of caspase inhibitors to inhibit apoptosis to improve the transfection efficiency and viability of transfected B cells (e.g. pg 543, col. 1).
Dixit et al disclosed an agent that inhibits apoptosis (col. 4, lines 49-53), such as a caspase inhibitor, e.g. Z-VAD FMK (col. 6, lines 14-18), thereby increasing transfection efficiency by at least 2-fold (col. 6, lines 34-37).

Neither Jolly et al, Li et al, Dixit et al, Seiffert et al, Palumbo et al, Coughlin et al, Bovia et al, Ando et al, Gregory et al, Zhang et al, nor Schumann et al teach/disclose the apoptosis inhibitor is the caspase inhibitor is Q-VD-OPH. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 5, Caserta et al is considered relevant prior art for having taught that Q-VD-OPH is a broad spectrum caspase inhibitor with potent antiapoptotic properties (Title), significantly more effective in preventing apoptosis than the widely used caspase inhibitors such as Z-VAD FMK (pg 345, col. 2), and can be used at much lower concentrations (Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first caspase inhibitor, e.g. Z-VAD FMK, with a second caspase inhibitor, to wit, Q-VD-OPH, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first caspase inhibitor, e.g. Z-VAD FMK, with a second caspase inhibitor, to wit, Q-VD-OPH, because Caserta et al taught that Q-VD-OPH is a broad spectrum caspase inhibitor with potent antiapoptotic properties (Title), significantly more effective in preventing apoptosis than the widely used caspase inhibitors such as Z-VAD FMK (pg 345, col. 2), and can be used at much lower concentrations (Figure 1).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pilon et al (J. Immunol. 146(3): 1047-1051, 1991) taught the ability to electroporate primary human B cells, cultured with an activating agent, to wit, PDB or ionomycin (pg 1047, col. 2, primary B cells…cultivation; pg 1048, col. 1, purification of…transfectants, “PDB/ionomycin pretreated cells”), thereby introducing an expression plasmid into the cells. Pilon et al taught culturing the electroporated B cells in a culture medium comprising BCGF (syn. IL-4) and IL-2 (Figure 3, legend) or the combination of activating agents PDB, ionomycin and BCGF (syn. IL-4), the combination of IL-4 and IL-2, IL-4 alone, or IL-2 alone (pg 1049, col. 2), whereby the presence of IL-4 appeared to be important for cell survival after electroporation ((pg 1049, col. 2; Table 1).

Oancea et al (J. Immunol. 155: 5678-5683, 1995) is considered relevant prior art for having taught a method of editing the genome of a population of B cells, the method comprising the step of genomically modifying the population of B cells by inserting a gene of interest by homologous recombination (Figure 1) to produce a genome-edited population of B cells. Oancea et al taught the population of B cells are mouse hybridoma cells, whereby those of ordinary skill in the art have long-recognized hybridoma cells to be primary B cells fused to immortalized B cells. Oancea et al taught the gene of interest is an immunoglobulin gene locus (Figure 1). 
	
Conclusion
9. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633